



COURT OF APPEAL FOR ONTARIO

CITATION: Khan v. 1806700 Ontario Inc., 2021 ONCA 724

DATE: 20211013

DOCKET: M52530 (M52457)

Hourigan, Huscroft and Coroza JJ.A.

BETWEEN

Muhammad
    Aslam Khan

Proposed Appellant/Moving Party

(Moving Party)

and

1806700 Ontario Inc.

Plaintiff/Respondent

(Responding Party)

and

Sandeep Johal

Intervener/Respondent

(Responding Party)

Muhammad Aslam Khan, self-represented

Joga Singh Chahal, for the respondent 1806700 Ontario
    Inc.

Mathieu Bélanger, for the respondent Sandeep Johal

Heard and released orally: October 7, 2021 by videoconference

REASONS FOR DECISION

[1]

The moving party moves to set aside the order of the motion judge dated
    May 20, 2021, dismissing his motion for an extension of time for leave to
    appeal. The motion judge accepted that the moving party intended to appeal
    within the relevant period and that there was a brief period of delay. However,
    he found that the appeal had no merit.

[2]

A single judges decision on a motion to extend time is discretionary
    and entitled to deference:
Machado v. Ontario Hockey Association
, 2019
    ONCA 210.  The motion judge applied the correct test and we see no error in his
    analysis. We agree with his conclusion that the appeal has no merit.
    Accordingly, the motion is dismissed with costs payable by Mr. Khan to the
    responding party 1806700 Ontario Inc. in the amount of $2,500, all-inclusive,
    and costs payable by Mr. Khan to the responding party Mr. Johal in the amount
    of $2,500, all-inclusive, for the costs of this motion.

C.W.
    Hourigan J.A.

Grant
    Huscroft J.A.

S. Coroza
    J.A.


